        Case 1:19-cr-00651-LTS Document 162 Filed 02/17/20 Page 1 of 1




                       LAW OFFICES OF ALI AND BAINS PC
                              118-35 QUEENS BLVD
                            FOREST HILLS NY 11375
                                PH (718) 544-8000
                                FX 718) 480-1244
                             tbains@alibainsfirm.com


                                                   February 17, 2020

BY ECF ONLY
The Honorable Laura Taylor Swain
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

      Re:    United States v. Mircea Constantinescu, 19 Cr. 651 (LTS)

Dear Judge Swain:

         I have a conflict on February 19, 2020 with the change of counsel hearing scheduled
  for 10am. I have a hearing before Judge Spatt in the Eastern District in Islip at 9am and an
  administrative hearing before the Department of Agriculture at 11am.

         I am requesting that the court adjourn this matter for any afternoon this week
  or next week.

         I was not able to contact the opposing counsel due to the holiday.


                                                   Respectfully submitted,
                                                   Tejinder Bains
                                                   Attorney for Mircia Constantinescu




                                              1
